Name: Commission Regulation (EC) No 2533/1999 of 30 November 1999 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities1. 12. 1999 L 306/23 COMMISSION REGULATION (EC) No 2533/1999 of 30 November 1999 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the market in sugar (1), and in particular Article 18(5)(a) and (15), Whereas: (1) Article 18(1) and (2) of Regulation (EEC) No 1785/81 provides that the differences between the prices in inter- national trade for the products listed in Article 1 (1) (a), (c), (d), (f), (g) and (h) of that Regulation and prices within the Community may be covered by an export refund where these products are exported in the form of goods listed in the Annex to that Regulation. Commis- sion Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds (2) as last amended by Regulation (EC) No 1702/ 1999 (3) specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EC) No 2038/1999. (2) In accordance with Article 4(1) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month. (3) Article 18(3) of Regulation (EC) No 2038/1999 and Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lay down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing. (4) The refunds fixed under this Regulation may be fixed in advance as the market situation over the next few months cannot be established at the moment. (5) The commitments entered into with regard to refunds which may be granted for the export of agricultural products contained in goods not covered by Annex I to the Treaty may be jeopardised by the fixing in advance of high refund rates. It is therefore necessary to take precautionary measures in such situations without, however, preventing the conclusion of long-term contracts. The fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met. (6) Article 4(5)(b) of Regulation (EC) No 1222/94 provides that in the absence of the proof referred to in Article 4(5)(a) of that Regulation, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable, pursuant to Council Regulation (EEC) No 1010/86 (4), as last amended by Commission Regulation (EC) No 1148/98 (5), for the basic product in question, used during the assumed period of manufacture of the goods. (7) The measures provided for in this Regulation are not in line with the opinion delivered by the Sugar Manage- ment Committee. Therefore, pursuant to Article 48(2) of Regulation (EC) No 2038/1999, they must be notified forthwith to the Council. They should nevertheless be applied without delay, in view of the need to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1(1) and (2) of Regulation (EC) No 2038/1999, exported in the form of goods listed in Annex I to Regulation (EC) No 2038/1999, are fixed as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1999. (1) OJ L 252, 25.9.1999, p. 1. (2) OJ L 136, 31.5.1994, p. 5. (4) OJ L 94, 9.4.1986, p. 9. (3) OJ L 201, 31.7.1999, p. 30. (5) OJ L 159, 3.6.1998, p. 38. EN Official Journal of the European Communities 1. 12. 1999L 306/24 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1999. For the Commission Erkki LIIKANEN Member of the Commission White sugar: Rate of refund in EUR/100 kg ANNEX to the Commission Regulation of 30 November 1999 fixing the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex I to the Treaty 46,94 1,02 1,02  pursuant to Article 4(5)(b) of Regulation (EC) No 1222/94 46,94  in all other cases In case of advance fixing of refunds Product Other